                          CARELLA, BYRNE, CECCHI, OLSTEIN, BRODY & AGNELLO, P.C.
                                                                 COUNSELLORS AT LAW
                                                                      _____________
                                                                                          PETER G. STEWART
CHARLES C. CARELLA                  JAMES T. BYERS             5 BECKER FARM ROAD                                                RAYMOND J. LILLIE
BRENDAN T. BYRNE                    DONALD F. MICELI                                      FRANCIS C. HAND                        WILLIAM SQUIRE
                                                              ROSELAND, N.J. 07068-1739   AVRAM S. EULE
JAN ALAN BRODY                      A. RICHARD ROSS                                                                              STEPHEN R. DANEK
JOHN M. AGNELLO                     CARL R. WOODWARD, III
                                                                PHONE (973) 994-1700      CHRISTOPHER H. WESTRICK*               DONALD A. ECKLUND
CHARLES M. CARELLA                  MELISSA E. FLAX               FAX (973) 994-1744      JAMES A. O’BRIEN III**                 MEGAN A. NATALE
JAMES E. CECCHI                     DAVID G. GILFILLAN           www.carellabyrne.com                                            ZACHARY S. BOWER+
                                    G. GLENNON TROUBLEFIELD                               OF COUNSEL                             MICHAEL CROSS
JAMES D. CECCHI (1933-1995)         BRIAN H. FENLON                                                                              CHRISTOPHER J. BUGGY
                                                                                          *CERTIFIED BY THE SUPREME COURT OF
JOHN G. GILFILLAN III (1936-2008)   LINDSEY H. TAYLOR                                                                            JOHN V. KELLY III
                                                                                          NEW JERSEY AS A CIVIL TRIAL ATTORNEY
ELLIOT M. OLSTEIN (1939-2014)       CAROLINE F. BARTLETT
                                                                October 2, 2020           **MEMBER NY AND MA BARS ONLY           MICHAEL A. INNES

                                                                                                                                 +MEMBER FL BAR ONLY


         VIA ECF

         Hon. Ronnie Abrams
         United States District Judge
         Thurgood Marshall United States Courthouse
         40 Foley Square
         New York, New York 10007

                                    Re:      Camp 1382 LLC d/b/a Campagnola Restaurant v. Lancer Insurance Co.
                                             Case No. 1:20-cv-3336-RA

         Dear Judge Abrams:

                 We represent Plaintiff Camp 1382 LLC (“Campagnola”) in the above matter. Kindly
         accept this letter brief in opposition to Defendant Lancer Insurance Company’s (“Lancer”) letter
         motion to stay discovery pending resolution of Lancer’s motion to dismiss. For the reasons set
         forth below, that motion should be denied.

                  Except for cases covered by the PSLRA (and this is not one), discovery should not be
         stayed simply on the basis that a motion to dismiss has been filed. E.g. Ema Fin. LLC v. Vystar
         Corp., 2020 WL 4808650, at *2 (S.D.N.Y. Aug. 18, 2020). In some circumstances, a pending
         motion to dismiss may constitute good cause for a protective order staying discovery. Hong Leong
         Fin. Ltd. (Singapore) v. Pinnacle Performance Ltd., 297 F.R.D. 69, 72 (S.D.N.Y. 2013). Upon a
         showing of good cause, a court has considerable discretion to stay discovery pursuant to Rule
         26(c). Ema Fin., 2020 WL 4808650, at *2; Hong Leong, 297 F.R.D. at 72. When considering
         whether to grant a stay of discovery pending a motion to dismiss, the court must look to the
         particular circumstances and posture of each case. Ema Fin., id. at *3; Hong Leong, id. The
         factors to be considered are: (1) the breadth of discovery sought, (2) any prejudice that would
         result, and (3) the strength of the motion. Id. When considering the strength of the motion, the
         party seeking a stay must present “substantial arguments for dismissal”, or, stated another way,
         must provide “a strong showing that the opposing party’s claim is unmeritorious.” Id.1

                Lancer would have the Court believe that granting its motion to dismiss is a foregone
         conclusion, but it is simply not true that “this loss of use theory has been rejected by all courts that
         have considered it in the current pandemic context.” (Lancer letter at 3) A growing body of case
         1
                  Several of the cases cited by Lancer as to the strength of the motion state the standard is “appears to be not
         unfounded in law.” (Lancer letter at 2-3) That standard was rejected in Hong Leong as being overly lenient. 297
         F.R.D. at 72-73.
     Hon. Ronnie Abrams
     October 2, 2020
     Page 2

     law has come out to the contrary. See, e.g., Studio 417, Inc. v. Cincinnati Ins. Co., 2020 WL
     4692385, at *5 (W.D. Mo. Aug. 12, 2020) (“Other courts have similarly recognized that even
     absent a physical alteration, a physical loss may occur when the property is uninhabitable or
     unusable for its intended purpose.” (citing, inter alia, Port Auth. of N.Y. & N.J. v. Affiliated FM
     Ins. Co., 311 F.3d 226, 236 (3d Cir. 2002) (applying NY and NJ law)); Blue Springs Dental Care
     LLC v. Owners Insurance Co., 2020 WL 5637963, at *4 (W.D.Mo. Sept. 21, 2020); K.C. Hopps,
     Ltd. v. Cincinnati Ins. Co., No. 20-cv-00437-SRB (W.D. Mo. Sept. 26, 2020); Urogynecology
     Specialist of Fla. LLC v. Sentinel Ins. Co., Ltd., No. 6:20-cv-01174-ACC-EJK (M.D. Fla. Sept.
     24, 2020); Optical Services USA/JC1 v. Franklin Mutual Insurance Co., Docket No. BER-L-3681-
     20 (N.J. Law Div. Aug 13, 2020); Ridley Park Fitness LLC v. Philadelphia Indemnity Insurance
     Co., No. 01093 (Pa. 1st Dist. Aug. 31, 2020)2. Lancer contends that one “fatal flaw” of
     Campagnola’s claim is the lack of “direct physical damage” to its property. However,
     Campagnola’s Lancer policy covers “direct physical loss of or damage to” property, not just
     “damage to” property. “Loss” or “damage”, properly read, are two different things. See, e.g.,
     Advance Cable Co. LLC v. Cincinnati Ins. Co., 788 F.3d 743, 747 (7th Cir. 2015); Manpower,
     Inc. v. Ins. Co. of the State of Penn., 2009 WL 3738099, at *5 (E.D. Wis. Nov. 3, 2009). While
     Lancer has cited a string of cases that support its position, Campagnola is prepared to explain to
     the Court why each and every case Lancer cites is incorrectly decided under applicable insurance
     policy interpretation rules or is distinguishable from the instant case.

             As far as the virus exclusion is concerned, the fact that Lancer contends that it
     unambiguously precludes coverage does not make it so. See Urogynecology Specialist of Florida,
     LLC, No. 6:20-cv-01174-ACC-EJK, ECF No. 21, at 6-7 (M.D.Fla. Sept. 24, 2020) (finding virus
     exclusion ambiguous as applied to COVID-19). Further, as will be explained in opposition to
     Lancer’s motion to dismiss, the primary cause of Campagnola’s loss was New York’s stay-at-
     home orders, not an infestation of coronavirus. See, e.g., Greenberg v. Privilege Underwriters
     Reciprocal Exch., 93 N.Y.S.3d 686, 688 (2d Dept. 2019) (under efficient proximate cause doctrine,
     if a covered peril is the primary cause of the loss, it is covered even if a non-covered peril
     contributed to the loss). A precautionary measure taken to avoid a non-covered peril in the future
     is different from the loss actually being caused by the non-covered peril. See Newman Meyers
     Kreines Gross Harris, PC v. Great N. Ins. Co., 17 F. Supp. 3d 323, 333-34 (S.D.N.Y. 2014).

              Lancer is likewise underestimating the length of time that a stay would be in place. Lancer
     filed its motion to dismiss earlier today. Campagnola’s response is due in 30 days and Lancer’s
     reply 10 days after that. Lancer is forgetting that the Court has way more than Lancer’s motion to
     dismiss on its plate, so whatever time it takes for the Court to decide the issue will necessarily be
     added to the length of the stay. In the meantime, though, the financial situation for restaurants and
     other small businesses is dire. Nearly 90% of New York City restaurants cannot pay their full
     rent.3 With the onset of cold weather and only limited indoor dining being allowed, restaurants
     are working on creative solutions that would continue in business with outdoor dining.4 Already,

     2
              Campagnola will provide copies of decisions unavailable on Westlaw or Lexis along with their motion
     opposition.
     3
              https://www.nytimes.com/2020/09/22/nyregion/nyc-restaurants-rent.html
     4
              https://www.nytimes.com/2020/09/25/nyregion/nyc-outdoor-restaurants-winter.htm


C ARELLA , B YRNE , C ECCHI , O LSTEIN , B RODY & A GNELLO
                 A PROFESSIONAL CORPORATION
     Hon. Ronnie Abrams
     October 2, 2020
     Page 3

     approximately one in six restaurants nationally have closed long-term or permanently, and the
     limited indoor dining that is going to be allowed in New York City is not necessarily a help.5 From
     Campagnola’s perspective, the appropriate solution is to allow discovery to go forward on a
     parallel track while the motion to dismiss is being decided rather than having the Court rush to a
     decision. The issues to be considered are not as simple as Lancer would have the Court believe
     and Campagnola believes that it would serve both parties’ interests for the Court to take however
     much time it feels is necessary and appropriate to decide those issues.

             The discovery that Campagnola will be seeking will not be nearly as burdensome as Lancer
     complains.6 While discovery relating to the existence of documents which could identify class
     members would be part of discovery, discovery to actually identify class members is not an
     immediate priority. That is a task to follow class certification. What Campagnola will be seeking
     discovery about is Lancer’s practices and policies relating to the its handling of COVID-19
     business interruption claims, what policy forms it uses for business interruption insurance, its
     interpretation of the operative provisions of the insurance policies, and documents relating to
     regulatory approval of the relevant insurance forms. Those subjects do not seem to be terribly
     burdensome and any documents relating to those subjects should be relatively easy to locate. At
     this point, Campagnola would estimate that only a few depositions would be necessary. Given the
     usual course of litigation, the discovery that could be done by the time a decision on Lancer’s
     motion to dismiss would be to serve written discovery, get responses, submit any disputes to the
     Court, and for Lancer to produce relevant documents. That is not terribly burdensome for Lancer,
     but it would put the litigation that much farther ahead when the Court denies Lancer’s motion to
     dismiss.

            Weighing all the relevant factors, Lancer’s motion for a stay should be denied. The
     discovery that would be involved before a motion to dismiss would be decided is narrow, Plaintiff
     and other class members would be prejudiced by the delay due to the present economic conditions
     and, while Lancer itself believes its position is strong, it has not made “a strong showing that the
     opposing party’s claim is unmeritorious.”

            We thank the Court for its attention to this matter and are happy to respond to any questions
     the Court may have.
                                           Respectfully submitted,

                                             CARELLA, BYRNE, CECCHI,
                                          OLSTEIN, BRODY & AGNELLO, P.C.

                                                  /s/ Lindsey H. Taylor

                                                LINDSEY H. TAYLOR
     cc: All Counsel (via ECF)

     5
              https://www.nytimes.com/2020/09/30/nyregion/nj-dining.html
     6
              The Court would probably take judicial notice that it is a rare class-action defendant who does not complain
     about the burden and expense of discovery.


C ARELLA , B YRNE , C ECCHI , O LSTEIN , B RODY & A GNELLO
                 A PROFESSIONAL CORPORATION
